THE COURT.
Pursuant to the request and consent of counsel for appellants on file herein showing that no points and authorities have been filed by respondents in said appeals, each cause above entitled is hereby submitted for decision, as authorized by rule V, section 1.
The sole point involved in the several cases having been heretofore determined by this court in its decision in the matter of the Estate of Miller, 5 Cal. (2d) 588 [55 Pac., (2d) 491], on the authority of that decision the order appealed from in each of the appeals above entitled is reversed and the proceedings remanded to the superior court for further action in accordance with the views expressed in said decision.